DETAILED ACTION				                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Response to Amendment

Acknowledgment is made of Applicant's submission of amendment, dated on 01/13/2022. This communication is considered fully responsive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-15,21-22 and 25are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al US 2013/0208779 A1in view of Chiang US 2005/0052255A1
Regarding claim 1, Agrawal et al US 2013/0208779 A1 discloses   A data equalization system ([0003] A feed-forward equalization (FFE) circuit) 
a data clock input configured to receive a clock signal ( fig.8. FFE is provided with phase-shifted clock signals (CLK0…CLKn-1) from a clock generator 605),
an input node operative to receive a data signal of transmission symbols (FIG.8 FFE receives data signal in the input)  that change state synchronously with the clock signal [0025]-[0026] FFE  generates multiple time-shifted versions of an input signal , Wherein  incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively (i.e. change state synchronously with the clock signal), wherein the output signals X0, X1, X2, and X3 represent time-delayed versions of the incoming data signal). 
a first tap coupled to the input node ( see fig.1, multiplier  M0 with   FFE weighting coefficients C0 ( i.e. first tap) is coupled to the input of  feed-forward equalizer circuit )
a second tap configured to receive a variation of the data signal, 
[0022] The signals (X1, X2… Xn−1) are input to analog multipliers ( M1, M2, . . . , Mn−1), respectively, where they are multiplied (weighted) with respective FFE weighting coefficients ( C1, C2, . . . , Cn−1), respectively,(i.e.  each  multiplier  Mi with   FFE weighting coefficients Ci  ( i.e. tap i),  wherein i is between {1,2…n-1) teaches  ), for example . M1 with   FFE weighting coefficients C1 (i.e. tap 1)( i.e. second tap) ,
Agrawal does not explicitly disclose wherein at least one of a weight of the first tap or a weight of the second tap is modulated by a dynamic control parameter that repeats synchronously with each transmission symbol.  
Chiang US 2005/0052255A1 discloses wherein at least one of a weight of the first tap or a weight of the second tap is modulated by a dynamic control parameter that repeats synchronously with each transmission symbol (fig,2 ;[0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function.  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include wherein at least one of a weight of the first tap or a weight of the second tap is modulated by a dynamic control parameter that repeats synchronously with each transmission symbol as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 
 
Regarding claim 2, the combination of Agrawal and Chiang discloses all features with respect to the claim 1.
Agrawal discloses wherein the variation of the data signal is a time delay of the data signal [0025]-[0026] FFE  generates multiple time-shifted versions of an input signal , Wherein  incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively, to generate  time-delayed versions  signal from  incoming data signal, wherein the output signals X0, X1, X2, and X3 represent time-delayed versions of the incoming data signal). 


Regarding claim 3, the combination of Agrawal and Chiang discloses all features with respect to the claim 1 
Agrawal does not explicitly disclose wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols.  
Chiang US 2005/0052255A1 discloses wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols (fig,2 ;[0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function(i.e. time-dependent functional transformation).  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Regarding claim 4, the combination of Agrawal and Chiang discloses all features with respect to the claim 1.
Agrawal further discloses wherein the data equalization system is a feed forward equalizer (FFE)([0003] A feed-forward equalization (FFE) circuit) 
.  Regarding claim 5, the combination of Agrawal and Chiang discloses all features with respect to the claim 1.
Agrawal further discloses wherein the data equalization system is part of a transmitter circuit [0003] the FFE can be implemented in the transmitter. 
Regarding claim 6, the combination of Agrawal and Chiang discloses all features with respect to the claim 1.
Agrawal further discloses wherein the data equalization system is part of a receiver circuit [0003]the FFE can be implemented in  the receiver.


Regarding claim 12,Agrawal et alUS 2013/0208779 A1 discloses  a method of equalization,  the method comprising: 
providing an equalization system [0003] A feed-forward equalization (FFE) circuit) having 
a first tap ( see fig.1, multiplier  M0 with   FFE weighting coefficients C0 ( i.e. first tap) is coupled to the input of  feed-forward equalizer circuit )and 
a second tap[0022] The signals (X1, X2… Xn−1) are input to analog multipliers ( M1, M2, . . . , Mn−1), respectively, where they are multiplied (weighted) with respective FFE weighting coefficients ( C1, C2, . . . , Cn−1), respectively,(i.e.  each multiplier Mi with   FFE weighting coefficients Ci (i.e. tap i), wherein i is between {1,2…n-1) , for example . M1 with   FFE weighting coefficients C1 (i.e. tap 1) ( i.e. second tap) , receiving a data clock ( fig.8. FFE is provided with phase-shifted clock signals (CLK0…CLKn-1) from a clock generator 605); 
receiving a data input of transmission symbols (FIG.8 FFE receives data signal)  that change state synchronously with the data clock [0026] FFE generates multiple time-shifted versions of an input signal , Wherein  incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively (i.e. change state synchronously with the clock signal), wherein the output signals X0, X1, X2, and X3 represent time-delayed versions of the incoming data signal). 
summing a weight of all taps in the equalization system; and providing an output data based on the summed weight of all taps in the system (fig. 1, The outputs of the analog multipliers (M0, M1, M2, . . . , Mn−1) are summed in the summer circuitry 130 to generate an equalized signal Y1).  
Agrawal does not explicitly disclose modulating a tap weight of at least one of the first tap or the second tap with a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock; 
Chiang US 2005/0052255A1 discloses modulating a tap weight of at least one of the first tap or the second tap with a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock (fig, 2; [0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function.  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include modulating a tap weight of at least one of the first tap or the second tap with a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Regarding claim 13, the combination of Agrawal and Chiang discloses all features with respect to the claim 12.
Agrawal discloses wherein the wherein the second tap receives a time delayed version of the data input    [0025]-[0026] FFE  generates multiple time-shifted versions of an input signal , Wherein  incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively, to generate  time-delayed versions  signal from  incoming data signal, wherein the output signals X0, X1, X2, and X3 represent time-delayed versions of the incoming data signal). 

Regarding claim14, the combination of Agrawal and Chiang discloses all features with respect to the claim 1 2
Agrawal does not explicitly disclose wherein the dynamic control parameter provides a time- dependent functional transformation of an input time sequence of the transmission symbols.  
Chiang US 2005/0052255A1 discloses, wherein the dynamic control parameter provides a time- dependent functional transformation of an input time sequence of the transmission symbols (fig,2 ;[0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function(i.e. time-dependent functional transformation).  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Regarding claim 15, the combination of Agrawal and Chiang discloses all features with respect to the claim 12.
Agrawal further discloses wherein the data equalization system is a feed forward equalizer (FFE)([0003] A feed-forward equalization (FFE) circuit) .
Regarding claim 21, Agrawal et al US 2013/0208779 A1 discloses A computing device [0058] portable communications device) comprising: a processor(inherent); a network interface coupled to the processor to enable communication over a network(inherent); an equalization engine coupled to the processor ([0003] A feed-forward equalization (FFE) circuit)) and configured to perform acts comprising:  
P201908768US0129 of 32IBM.PO150US1receiving a data clock (fig.8. FFE is provided with phase-shifted clock signals (CLK0…CLKn-1) from a clock generator 605) ,
receiving a data input of transmission symbols(FIG.8 FFE receives data signal) that change state synchronously with the data clock [0025]-[0026] FFE  generates multiple time-shifted versions of an input signal , Wherein  incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively (i.e. change state synchronously with the clock signal), wherein the output signals X0, X1, X2, and X3 represent time-delayed versions of the incoming data signal). 
summing a weight of all taps in the system; and providing an output data based on the summed weight of all taps in the system(fig. 1, The outputs of the analog multipliers (M0, M1, M2, . . . , Mn−1) are summed in the summer circuitry 130 to generate an equalized signal Y1.. 

while Agrawal  discloses 
a first tap  ( see fig.1, multiplier  M0 with   FFE weighting coefficients C0 ( i.e. first tap) is coupled to the input of  feed-forward equalizer circuit )
a second tap [0022] The signals (X1, X2… Xn−1) are input to analog multipliers ( M1, M2, . . . , Mn−1), respectively, where they are multiplied (weighted) with respective FFE weighting coefficients ( C1, C2, . . . , Cn−1), respectively,(i.e.  each  multiplier  Mi with   FFE weighting coefficients Ci  ( i.e. tap i),  wherein i is between {1,2…n-1) teaches  ), for example . M1 with   FFE weighting coefficients C1 (i.e. tap 1)( i.e. second tap)
Agrawal does not explicitly disclose modulating a tap weight of at least one of the first tap or the second tap by a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock; 
Chiang US 2005/0052255A1 discloses modulating a tap weight of at least one of the first tap or the second tap by a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock (fig, 2; [0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function.  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include modulating a tap weight of at least one of the first tap or the second tap by a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock  as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Regarding claim 22, the combination of Agrawal and Chiang discloses all features with respect to the claim 20 
Agrawal does not explicitly disclose wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols 
Chiang US 2005/0052255A1 discloses wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols (fig, 2; [0029] and [0043]  the signals of the first tap and second taps are  adjusted (i.e. modulated)  by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function.  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include wherein the dynamic control parameter provides a time-dependent functional transformation of an input time sequence of the transmission symbols as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Regarding claim25, Agrawal et al US 2013/0208779 A1 discloses A non-transitory computer readable storage medium ([0058] solid-state media storage devices) tangibly embodying a computer readable program code having computer readable instructions that, when executed, causes a computer device to carry out a method of equalizing a signal, the method comprising:
 receiving a data clock (fig.8. FFE is provided with phase-shifted clock signals (CLK0…CLKn-1) from a clock generator 605),
P201908768US0130 of 32IBM.P0150US1receiving a data input of transmission symbols (FIG.8 FFE receives data signal) that change state synchronously with the data clock [0025]- [0026] FFE generates multiple time-shifted versions of an input signal, wherein incoming data signal is sampled at different times and shifted by the 90 degree phase-shifted signals CLK0, CLK90, CLK180, and CLK270, respectively (i.e. change state synchronously with the clock signal)
summing a weight of all taps in the system; and providing an output data based on the summed weight of all taps in the system. (fig. 1, The outputs of the analog multipliers (M0, M1, M2, . . ., Mn−1) are summed in the summer circuitry 130 to generate an equalized signal Y1.
while Agrawal discloses  
a first tap (see fig.1, multiplier M0 with   FFE weighting coefficients C0 (i.e. first tap) is coupled to the input of  feed-forward equalizer circuit )
a second tap [0022] The signals (X1, X2… Xn−1) are input to analog multipliers ( M1, M2, . . . , Mn−1), respectively, where they are multiplied (weighted) with respective FFE weighting coefficients ( C1, C2, . . . , Cn−1), respectively,(i.e.  each multiplier Mi with   FFE weighting coefficients Ci  ( i.e. tap i),  wherein i is between {1,2…n-1) teaches  ), for example . M1 with   FFE weighting coefficients C1 (i.e. tap 1) (i.e. second tap)
 Agrawal does not explicitly modulating a tap weight of at least one of the first tap or the second tap by a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock; 
Chiang US 2005/0052255A1 discloses modulating a tap weight of at least one of the first tap or the second tap with a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock (fig, 2; [0029] and [0043] the signals of the first tap and second taps are adjusted (i.e. modulated) by the tap weights 23(i.e. dynamic control parameter) to synthesize or simulate the desired transfer function.  As the dispersion on the incoming signal or signals changes, the weightings at 23 may be changed to synthesize a different transfer function to meet the changes in signal dispersion. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Agrawal’s teaching to include modulating a tap weight of at least one of the first tap or the second tap with a dynamic control parameter that repeats synchronously with each transmission symbol of the data clock as taught by Chiang‘s teaching, in order to synthesize a different transfer function to meet the changes in signal dispersion (see Chiang [0024]). 

Claims 9-10,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al US 2013/0208779 A1in view of Chiang US 2005/0052255A1 in view Christensen et al US 20130128374 A1
Regarding claims 9 and 18, the combination of Agrawal and Chiang discloses all features with respect to the claims 1, and 12, respectively 
Agrawal discloses 
wherein: the first and second taps are part of a plurality of taps, and
a first tap  ( see fig.1, multiplier  M0 with   FFE weighting coefficients C0 ( i.e. first tap) is coupled to the input of  feed-forward equalizer circuit ) and 
a second tap( see fig.1, multiplier  M2 with   FFE weighting coefficients C2 ( i.e. second tap)  and (see fig.1, multiplier  Mi  with   FFE weighting coefficients Ci I is between {1,3…n-1) ( i.e. plurality of taps) .
The combination of Agrawal and Chiang does not disclose at least one of the plurality of taps has a tap weight that is controlled statically with each transmission symbol.
Christensen et al US 20130128374 A1 discloses at least one of the plurality of taps has a tap weight that is controlled statically with each transmission symbol.  
[0039] AND [0042] discuss equalizer select which one of tap coefficient is going to be fixed and which one is going to be vary.
US It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include at least one of the plurality of taps has a tap weight that is controlled statically with each transmission symbol as taught by Christensen‘s teaching, in order improves the signal-to-noise ratio of the data being read(Christensen [0039] ).

Regarding claims 10 and 19, the combination of Agrawal and Chiang discloses all features with respect to the claims1 and 12, respectively
Agrawal discloses the first tap is a precursor tap that has a tap weight (see fig.1, multiplier M0 with   FFE weighting coefficients C0 (i.e. first tap) is coupled to the input of feed-forward equalizer circuit) and [0022] and fig. 1 input signal X0 is a pre-cursor (i.e. first tap)
that is constant for each transmission symbol, and 
the second tap is a first postcursor tap that has a tap weight a second tap (see fig.1, multiplier M2 with   FFE weighting coefficients C2 (i.e. second tap), the delayed signal X2 is post-cursors
The combination of Agrawal and Chiang does not disclose 
 the first tap has a tap weight that is constant for each transmission symbol
the second tap  has a tap weight that is modulated by the dynamic control parameter.  
Christensen et al US 20130128374 A1 discloses the first tap has a tap weight that is constant for each transmission symbol, the second tap has a tap weight that is modulated by the dynamic control parameter [0039] and [0042] discuss equalizer select which one of tap coefficient is going to be fixed and which one is going to be vary  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include the first tap has a tap weight that is constant for each transmission symbol, the second tap has a tap weight that is modulated by the dynamic control parameter as taught by Christensen ‘s teaching, in order  improves the signal-to-noise ratio of the data being read(Christensen [0039] )
Claims 7,11,16, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al US 2013/0208779 A1in view of Chiang US 2005/0052255A1 in view Kitazawa US 20190296945 A1

Regarding claim 7, 16 and 23, the combination of Agrawal and Chiang discloses all features with respect to the claim 1, 12, and 20 respectively 
The combination of Agrawal and Chiang does not disclose wherein the dynamic control parameter is a linear ramp.
Kitazawa US 20190296945 A1 discloses wherein the dynamic control parameter is a linear ramp.  [0141] C_w1 increases and decreases the tap coefficient W1 (i.e. linear ramp) ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include wherein the dynamic control parameter is a linear ramp as taught by Kitazawa, in order to remove the residual error, Therefore, the impulse response characteristics of the equalizer circuit can be improved more adaptively. (Kitazawa [0193]).

Regarding claims 11, the combination of Agrawal and Chiang discloses all features with respect to the claim 1
The combination of Agrawal and Chiang does not disclose wherein the dynamic control parameter is differential.
Kitazawa US 20190296945 discloses  wherein the dynamic control parameter is differential [0085] discloses Tr7, Tr11 the transistors Tr7, Tr11, Tr8 and Tr12 are differential parameter which affect the current source to set the tap coefficient W1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include wherein the dynamic control parameter is differential as taught by Kitazawa, in In order to remove the residual error, Therefore, the impulse response characteristics of the equalizer circuit can be improved more adaptively. (Kitazawa [0193])

Regarding claim 20 the combination of Agrawal and Chiang discloses all features with respect to the claim 12.
 The combination of Agrawal and Chiang does not disclose wherein the weight of at least one of the first tap or the second tap are controlled by the dynamic control parameter differentially.
Kitazawa US 20190296945 discloses wherein the dynamic control parameter wherein the weight of at least one of the first tap or the second tap are controlled by the dynamic control parameter differentially [0085] discloses Tr7, Tr11 the transistors Tr7, Tr11, Tr8 and Tr12 are differential parameter which affect the current source to set the tap coefficient W1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include wherein the dynamic control parameter wherein the weight of at least one of the first tap or the second tap are controlled by the dynamic control parameter differentially, as taught by Kitazawa, in In order to remove the residual error, Therefore, the impulse response characteristics of the equalizer circuit can be improved more adaptively. (Kitazawa [0193])

Claims 8,17, and 24are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al US 2013/0208779 A1in view of Chiang US 2005/0052255A1 in view Kim US 2016/0105298 A1

Regarding claims 8 ,17, and 24, the combination of Agrawal and Chiang discloses all features with respect to the claims 1, 12, and 20 respectively 
the combination of Agrawal and Chiang does not disclose wherein the dynamic control parameter is a non- linear function.   
Kim US 2016/0105298 A1 discloses wherein the dynamic control parameter is a non- linear function.  [0053]-[0056] discuss w opt  ( dynamic  control parameter)   is  FFE coefficient , is function of time  (non-linear function)  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Agrawal and Chiang’s teaching to include wherein the dynamic control parameter is a non- linear function, as taught by Kim ‘s teaching, in order   to remove he inter-symbol interference (ISI) (Kim [0053]).
Response to Remarks/Arguments
Applicant’s argument:
Applicant argued that the references cited, dos not discloses independent claims 1 as amended   
Chiang (US 2005/0052255 A1) fails to disclose the claimed limitations of “at least one of a weight of the first tap or a weight of the second tap is modulated by a dynamic control parameter that repeats synchronously with each transmission symbol” as cited in claim 1.

Examiner’s response:

Question:  Chiang does not disclose the weight of a tap is modulated by a dynamic control parameter,
Response: 
Chiang teaches the weight of a tap is modulated by a dynamic control parameter. 
Chiang invention teaches in fig. 2, [0029] and [0043] the weighting of each tapped signal point is adjusted by the tap weight 23(i.e. dynamic control parameter).
The term modulate can be interpreted as “a method of changing a signal before it's sent or when it's received”, see (https:// www.computerhope.com/ jargon/m/modulate.htm.). 		The signal in Chiang is adjusted or changed the signal before it sends to the summing device. 		
Therefore, based on the reasonable interpretation of the claim language interpret “the weight of a tap is modulated by a dynamic control parameter” as equivalent the weight of each tap is adjusted (i.e. modulated) by the tap weight parameter.
[AltContent: textbox ([img-media_image1.png])][AltContent: arrow][AltContent: textbox (The signal before been adjusted/modulated)][AltContent: textbox (The signal enters the multiplication stage22/ tap weight C1, in order to be modulated/ adjusted by the weight
Parameter23)]
[AltContent: arrow]

[AltContent: arrow]



[AltContent: textbox (The signal received at the summing device 24 is adjusted (modulated) by parameter 23. )]








Question:  
Chiang does not disclose weights 23 repeat synchronously with each transmission symbol.
Response: 
Chiang teaches in fig. 2, [0029] and [0043] that each signal is entering to the multiplication stage22/the tap weights, Co, C1 . . .  CN−1, and CN has to be adjusted by the weight parameter 23. The weight 23 is repeated in each transmission, the weight 23 is synchronously repeated because it happened within the same time cycle with little delay of 50 ps. 
Note: even though the weight 23 is repeated synchronously. there is an intervening time delay for each transmission signal as described in [0029] and fig. 2 below.

[AltContent: textbox ([img-media_image1.png])][AltContent: textbox (  The weight 23 is repeated for each transmission, within the same time cycle)]




[AltContent: arrow][AltContent: arrow][AltContent: arrow]








Based on the fact, Examiner respectfully disagrees that the prior art cited does not teach the limitation of the independent claim 1, as argued by applicants. Independent Claims 12,21, and 25 recite features analogous to those of Claim 1, the cited passages teach independent claims 12,21, and 25, as well. Furthermore, the cited passages teach dependent claims, as well.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELTIF AJID whose telephone number is (571)272-7749. The examiner can normally be reached 9 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDELTIF AJID/Examiner, Art Unit 2478                     

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478